Citation Nr: 1144056	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  10-00 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Smith, Counsel



INTRODUCTION

The Veteran served on active duty from January 1972 to December 1973.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2009 rating decision in which the RO, inter alia, denied service connection for bilateral hearing loss.  In October 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in October 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2010.

As a preliminary matter, the Board notes that in December 2001 correspondence, the Veteran raised the issues of entitlement to a nonservice connected pension, as well as entitlement to service connection for a back disability, tendonitis of the right elbow, generalized arthritis, and hypertension.  It does not appear that these claims have yet been addressed by the RO.  As such, these matters are not properly before the Board, and are thus referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  Although no specific incident of acoustic trauma is reflected in the Veteran's service treatment records, the Veteran's assertions of in-service noise exposure are credible and consistent with the circumstances of his service.

3.  The Veteran currently has bilateral hearing loss to an extent recognized as a disability for VA purposes, and competent, uncontradicted opinion tends to attribute the his current bilateral hearing loss to in-service noise exposure.



CONCLUSION OF LAW

Resolving all reasonable doubt in the appellant's favor, the criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Given the favorable disposition of the claim for service connection for bilateral hearing loss, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished. 

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In adjudicating a claim for VA benefits, VA is responsible for determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Considering the pertinent evidence in light of the governing legal authority, and affording the Veteran the benefit of the doubt on certain elements of the claim for service connection, the Board finds that service connection for bilateral hearing loss is warranted.

With respect to current disability, as indicated above, recent post-service audiometric testing results establish that the Veteran currently has bilateral hearing loss to an extent recognized as a disability for VA purposes.  On VA audiological evaluation in June 2009, the examiner performed audiometry and speech discrimination testing.  Audiometric testing revealed pure tone thresholds, in decibels, as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
40
25
20
30
55
LEFT
45
35
40
80
95

Speech recognition testing revealed speech recognition ability of 94 percent in the right ear, and 90 percent in the left ear.  The diagnosis was sensorineural hearing loss in the right ear, with hearing in the moderate and mild range through 500 Hertz, recovering to normal from 1000 to 2000 Hertz, and falling to mild to moderate from 3000 to 8000 Hertz.  As for the left ear, the diagnosis was sensorineural hearing loss with mild and moderate hearing impairment through 2000 Hertz, falling sharply to severe and profound ranges in high pitches.  Thus, the remaining question is whether the Veteran's current bilateral hearing loss disability is medically-related to in-service injury or disease. 

The Veteran asserts that he has bilateral hearing loss due to noise exposure during his active duty service.  Specifically, he alleges that he was exposed to excessive noise during boot camp when he was crawling under a wire and hit a simulated mortar round, which caused a loud explosion.  He also contends that during training, he shot Colt 45 caliber pistols at close range, which exposed him to excessive noise.  He further contends that while in combat in Vietnam, he was exposed to the noise of hand grenades, mortar rounds, machine guns, and rifles. 

The Veteran's service treatment records reflect no complaint, finding or diagnosis pertinent to hearing loss.  The only assessment of the Veteran's hearing during service was on separation, where a  whispered voice testing produced normal findings (i.e. 15/15) in each ear.  

However, the absence of in-service evidence of hearing loss disability is not necessarily fatal to the claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The Veteran's DD Form 214 indicates that his military occupational specialty (MOS) in the Marine Corps was an infantry rifleman.  The United States Department of Defense (DOD) has established lists of military occupational specialties and the corresponding probability of hazardous noise exposure for each branch of the Armed Services.  Here, the Veteran's MOS, Marine Corps infantry rifleman has been identified as an MOS with "highly probable" hazardous noise exposure.  This is the highest likelihood of noise exposure contemplated by the DOD list.  See Duty MOS Noise Spreadsheets, Veterans Benefits Administration Fast Letter 10-35 (Dep't of Veterans Affairs, September 2, 2010).  

Moreover, the Veteran is competent to assert the occurrence of an in-service injury, to include in-service noise exposure.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1991).  Additionally, the Veteran's service records are indicative of combat service.  A Veteran's assertions regarding an injury during combat shall be accepted if consistent with the circumstances, conditions, and hardships of such service.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Indeed, in the October 2009 SOC, the RO conceded in-service noise exposure based on the fact that the Veteran's DD 214 reflected his receipt of the rifle badge (marksman), and given his MOS.

Given the totality of this evidence, particularly the Veteran's MOS, the Board accepts that the Veteran sustained in-service noise exposure, as alleged. 

Moreover, the only competent opinion to question of whether there exists a medical nexus between the Veteran's bilateral hearing loss and service is reflected in the report of June 2009 VA audiological evaluation.  The examiner discussed the relevant medical history, including the appellant's exposure to weapon fire and explosions while in the infantry, opined that the issue of a nexus could not be resolved without resort to speculation.  The United States Court of Appeals for Veterans Claims (Court) recently held in Jones v. Shinseki, 23 Vet. App. 382 (2010), that, when a medical examiner concludes that he or she is unable to provide a nexus opinion without speculation, this alone does not make the medical opinion inadequate; a medical opinion with such language may be adequate if the examiner sufficiently explains the reasons for this inability.  Id. at 389-90.  

Here, the examiner's opinion is adequate.  She explained that the use of the whisper test in service does not evaluate high frequency hearing, which is the pitch range most susceptible to noise exposure, thus making it difficult to assess his in-service hearing loss.  Furthermore, she noted a history of post-service occupational noise exposure and indicated that given this, a nexus opinion could not be offered without resort to speculation. 

While the VA examiner did not clearly state that the appellant's in-service noise exposure caused the Veteran's hearing loss, the opinion seems to suggest as much, if not for the finding of post-service occupational noise exposure.  However, the Veteran has consistently denied such occupational noise exposure in statements made throughout the pendency of the claim, and he contends the examiner was erroneous in making this assertion.  See Madden v. Gober, 125 F.3d 1477, 1481 (holding that the Board may assess the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  Post-service, the Veteran worked as a painter, a butcher, and for Hilliard Corporation as an assembler.  The Veteran has openly acknowledged that he was required by universal  Hilliard company standards to wear foam ear plugs, but has stated that they were not necessary for his particular job as it was performed in a low noise area.  Because the examiner's only basis for the occupational noise exposure finding was the Veteran's own self-report, and the Veteran has consistently contended throughout the course of the appeal that he was not exposed to excessive noise in these jobs, the Board tends to agree that the VA audiologist appears to have made an erroneous statement on this particular point. 

Significantly, the June 2009 opinion is not contradicted by any competent evidence or opinion of record.  The Board points out that the Court has cautioned VA against seeking an additional medical opinion where favorable evidence in the record is unrefuted, and indicated that it would not be permissible to undertake further development if the purpose was to obtain evidence against an appellant's claim.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  As explained above, the June 2009 opinion, at worst, may be characterized neither for nor against the claim, and at best, tends to attribute the Appellant's current bilateral hearing loss to in-service noise exposure, when the notation as to the Veteran's post-service noise exposure is disregarded.  In either circumstance, the Veteran is entitled to the benefit of the doubt.  

When, as here, after consideration of all evidence and material of record in a case for VA benefits, there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56. 

Given the facts noted above, and with resolution of all reasonable doubt in the Veteran's favor, the Board concludes that the criteria for service connection for bilateral hearing loss are met.  


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


